Citation Nr: 1037819	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  09-44 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to the one-time payment from the Filipino 
Veterans Equity Compensation Fund.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, and M.C.P.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who had active service as a Regular 
Philippine Scout from August 1937 to February 1945 and active 
service in the Army of the United States from February 1945 to 
July 1946.  He had recognized prisoner-of-war service from April 
1942 to October 1942.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2009 decision by the Manila, the Republic of 
the Philippines, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In April 2010, the Veteran testified at a 
personal hearing before the undersigned Veterans Law Judge.  A 
copy of the transcript of that hearing is of record.  The Veteran 
waived agency of original jurisdiction review of evidence 
submitted at his hearing.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.  

2.  The appellant had no qualifying service as a member of the 
Philippine Commonwealth Army, no recognized guerrilla service, 
and no service as a New Philippine Scout under Section 14 of the 
Armed Forces Voluntary Recruitment Act of 1945.




CONCLUSION OF LAW

The appellant does not have qualifying active military service 
for the purpose of obtaining the one-time payment from the 
Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. § 501(a) 
(West 2002 & West Supp. 2009); American Recovery and Reinvestment 
Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009); 38 C.F.R. 
§ 3.203 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must (1) inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.

VA's duties to assist and notify have been considered.  See Mason 
v. Principi, 16 Vet. App. 129, 132 (2002).  The enactment of the 
VCAA does not affect matters on appeal when the question is 
limited to statutory interpretation.  See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001).  In this case, the law is 
dispositive of the issue on appeal and the duties imposed by the 
VCAA are not applicable.

Under the American Recovery and Reinvestment Act a new one-time 
benefit is provided for certain Philippine veterans to be paid 
from the "Filipino Veterans Equity Compensation Fund."  
American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 
(enacted Feb. 17, 2009).  Payments for eligible persons will be 
either in the amount of $9,000 for non-United States citizens, or 
$15,000 for United States citizens.

For eligible persons who accept a payment from the Filipino 
Veterans Equity Compensation Fund, such payment "shall 
constitute a complete release of any claim against the United 
States by reason of [such] service ...." However, nothing in 
this act "prohibit[s] a person from receiving any benefit 
(including health care, survivor, or burial benefits) which the 
person would have been eligible to receive based on laws in 
effect as of the day before the date of the enactment of this 
Act."

Section 1002 of the Act addresses Payments to Eligible Persons 
Who Served in the United States Armed Forces in the Far East 
During World War II.  Section 1002(c)(1) provides that the 
Secretary may make a payment from the compensation fund to an 
eligible person who, during the one-year period beginning on the 
date of the enactment of this Act, submits to the Secretary a 
claim for benefits under this section.  Section 1002(d) provides 
that an eligible person is any person who--(1) served--(A) before 
July 1, 1946, in the organized military forces of the Government 
of the Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States pursuant to 
the military order of the President dated July 26, 1941, 
including among such military forces organized guerrilla forces 
under commanders appointed, designated, or subsequently 
recognized by the Commander in Chief, Southwest Pacific Area, or 
other competent authority in the Army of the United States; or 
(B) in the Philippine Scouts under section 14 of the Armed Forces 
Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was 
discharged or released from service described in paragraph (1) 
under conditions other than dishonorable.

Service in the Philippine Scouts and in the organized military 
forces of the Commonwealth of the Philippines, including 
recognized guerrilla service, may, under certain circumstances, 
constitute recognized service in the armed forces of the United 
States for VA purposes.  See 38 C.F.R. §§ 3.40, 3.41 (2009).

Service before July 1, 1946, in the organized military forces of 
the Government of the Commonwealth of the Philippines, while such 
forces were in the service of the Armed Forces of the United 
States pursuant to the military order of the President dated July 
26, 1941, including among such military forces organized 
guerrilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States, shall not be deemed to have been active military, 
naval, or air service for the purposes of any law of the United 
States conferring rights, privileges, or benefits upon any person 
by reason of the service of such person or the service of any 
other person in the Armed Forces, except for specified benefits 
including disability compensation benefits authorized by chapter 
11, title 38, United States Code.  38 U.S.C.A. § 107(a) (West 
2002); 38 C.F.R. § 3.40.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department if 
the evidence meets the following conditions: (1) the evidence is 
a document issued by the service department; (2) the document 
contains needed information as to length, time and character of 
service; and (3) in the opinion of VA the document is genuine and 
the information contained in it is accurate.  38 C.F.R. § 
3.203(a) (2009).

The Court has held that the findings by the service department 
verifying a person's service are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see Venturella v. Gober, 
10 Vet. App. 340 (1997).  The proper course for an appellant who 
believes there is a reason to dispute the report of the service 
department or the content of military records is to pursue such 
disagreement with the service department.  See Sarmiento v. 
Brown, 7 Vet. App. 80, 85 (1994).  

Based upon the record, the Board finds the appellant had no 
qualifying service as a member of the Philippine Commonwealth 
Army, no recognized guerrilla service, and no service as a New 
Philippine Scout under Section 14 of the Armed Forces Voluntary 
Recruitment Act of 1945.  Service department reports show the 
appellant had active service as a Regular Philippine Scout 
between August 1937 and February 1945 and active service in the 
Army of the United States from February 1945 to July 1946.  An 
August 1949 service department report noted he had recognized 
prisoner-of-war service from April 1942 to October 1942, but no 
guerrilla status.  Various periods of service were verified by 
the National Personnel Records Center in November 1976 and 
December 2009.

In statements and personal hearing testimony the appellant 
reported that he served as a Regular Philippine Scout and that he 
was never a member of the Philippine Commonwealth Army nor a New 
Philippine Scout.  Statements and testimony submitted in support 
of the claim also asserted, in essence, that the appellant was 
included on the "Missouri List" which listed all of the 
Filipino World War II veterans.  The Board notes that the service 
department reports of record verifying the appellant's service 
are binding on VA for purposes of identifying the specific nature 
of his active service.  See Duro, 2 Vet. App. at 532.  

The Board further notes that VA records show the appellant is a 
Veteran for VA benefits purposes and that his active service and 
prisoner-of-war status have been recognized.  Records show the 
appellant is receiving VA service-connected disability 
compensation and that a total disability rating based upon 
individual unemployability was established effective from October 
7, 2004.  The available evidence clearly shows the appellant is a 
Filipino World War II veteran; however, based upon the evidence 
of record there is no reasonable possibility that any additional 
development could substantiate the present claim.  In fact, the 
appellant's own statements indicate he was never a member of the 
Philippine Commonwealth Army, a recognized guerrilla, nor a New 
Philippine Scout.  

The appellant may not, therefore, be considered an eligible 
person for the purpose of establishing entitlement to the one-
time payment from the Filipino Veterans Equity Compensation Fund.  
The law is dispositive in this case and legal entitlement to the 
one-time payment from the Filipino Veterans Equity Compensation 
Fund must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).




ORDER

Legal entitlement to the one-time payment from the Filipino 
Veterans Equity Compensation Fund is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


